Title: From Benjamin Franklin to Jean-Charles-Pierre Lenoir, 29 October 1779
From: Franklin, Benjamin
To: Lenoir, Jean-Charles-Pierre


SirPassy, Oct. 29. 1779.
One of the Persons you had Notice of from Caen named Smith, has just now been with me. He Says, the other Watt, has been and continues ill, Since their arrival at Paris which is the reason of their not coming to me sooner. They have no Letters for me. But he Show’d me one for the Marquis de la fayette; & he desired a Pass from me to go to Havre in order to deliver it. As I know nothing of him or his Companion, and look upon it as a frivolous Errand, The going to havre to deliver a Letter which he might as well send per Post, I refus’d to give him a Pass. And yet the man seems rather too weak and silly to be concern’d in any Plot.
I examin’d him about Virginia, and find him so much acquainted with that Country, that I have no doubt of his having been there. He Says they are come over with commercial Purposes; that he is to go back, and Watt to Stay here, and that they are employ’d by a Coll Scot in Virginia. I think it may be well to observe them farther and If I learn any thing more of them, I Shall immediately communicate it.
With great Respect I have the honour to be. Sir.

Mr. Le Noir.

